Opinion issued July 1, 2010.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00879-CV
———————————
BURLINGTON
RESOURCES OIL & GAS COMPANY LP, Appellant
V.
SAN JUAN BASIN ROYALTY TRUST,
Appellee

 

 
On Appeal from the 281st District Court 
Harris County, Texas

Trial Court Case No. 2005-74370
 

MEMORANDUM OPINION
Appellant, Burlington Resources Oil & Gas
Company L.P., has filed an unopposed motion to dismiss the appeal.  No opinion has issued.  Accordingly, we grant the motion and we dismiss the appeal.  Tex. R. App. P. 42.1(a) (1).
We overrule all other pending motions as moot.  We direct the Clerk to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Keyes and Sharp.